

AMENDMENT TO THE 2006 INCENTIVE AWARD PLAN
OF
LANDMARK APARTMENT TRUST, INC.
(Adopted on June 25, 2015)


This Amendment (“Amendment”) to the 2006 Incentive Award Plan of Landmark
Apartment Trust, Inc. (formerly known as Landmark Apartment Trust of America,
Inc.), as amended and restated effective May 13, 2014 (the “Plan”), is adopted
as of this 25th day of June, 2015. All capitalized terms used but not defined
herein shall have the meaning ascribed thereto in the Plan.
WHEREAS, the Administrator and the Board have adopted and approved this
Amendment to the Plan for the sole purpose of extending the duration of the Plan
to June 30, 2035.
1.Amendment.    The last sentence of Section 11.2 of the Plan is hereby deleted,
in its entirety, and replaced with the following:
“No Awards may be granted or awarded during any period of suspension or after
termination of the Plan, and in no event may any Award be granted under the Plan
after June 30, 2035.”
    
2.Full Force and Effect. Except as expressly modified by this Amendment, the
terms and provisions of the Plan remain in full force and effect.





1

